PER CURIAM Opinion; Concurrence by Judge KLEINFELD.
OPINION
PER CURIAM.
The State of Arizona validly waived its sovereign immunity under the Eleventh *938Amendment to claims brought pursuant to § 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794, et seq., when it accepted federal Rehabilitation Act funds. See Miranda B. v. Kitzhaber, 328 F.3d 1181, 1185-86 (9th Cir.2003); Lovell v. Chandler, 303 F.3d 1039, 1050-51 (9th Cir.2002); Douglas v. Cal. Dept. of Youth Auth., 271 F.3d 812, 819-21 (9th Cir.2001), rehearing en banc denied at 285 F.3d 1226 (9th Cir.2002). The district court’s decision to the contrary, see Pugliese v. Ariz. Dept. of Health and Human Servs., 147 F.Supp.2d 985, 989-91 (D.Ariz.2001), which was rendered prior to the decisions cited above, is therefore REVERSED. We REMAND for further proceedings consistent with this opinion.